DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.  
Information Disclosure Statement

3.	The Information Disclosure Statement filed on April 1, 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gussen et al (2016/0275329), hereinafter Gussen, in view of Zhang (2021/0197966).
	With respect to claims 1 and 9, in paragraph 0034, an information transmission system comprising an encoder (dynamically generated QR code) mounted on a first vehicle and configured to encode information to create a secret code (QR code); a display (130 – figure 1) mounted on the first vehicle and configured to display the secret code created by the encoder at a predetermined position on a surface of a body of the first vehicle; an imaging apparatus mounted on a second vehicle and configured to capture an image of the first vehicle; and a decoder mounted on the second vehicle and configured to detect an image region including the secret code from the image captured by the imaging apparatus, decode the secret code by performing image processing on the detected image region, and read the information. Also see paragraphs 0010, 0012, 0017, 0019 and figure 1.
	Gussen’s teachings above disclose an information transmission system for a vehicle, however fails to teach the vehicle being an aircraft.
	With respect to claim 1, Zhang discloses in paragraph 0040 transmitting codes for necessary transfer of data between two different aircrafts.
	In view of Zhang’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to use the information transmission system taught by Gussen as a method for transmitting codes in between aircrafts. The method of displaying codes and image capturing the code to obtain and decode the displayed code is well-known in the art. Gussen teaches this system being used in between vehicles and Zhang teaches the need for communicating codes bidirectionally between aircrafts. One would be motivated to use the above method to communicate between aircrafts, as this method of capturing and decoding displayed codes is known to be a reliable and secure method of transmitting data.
Allowable Subject Matter
6.	Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.
	The following is an examiner’s reason for allowance: Although Gussen and Zhang teach an information transmission system for bidirectional communication between multiple aircrafts, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 2-8 and 10-16 of the present claimed invention. Specifically, prior art fails to teach the claimed information transmission system, wherein the encoder is configured to create the secret code by converting the information into a two-dimensional code having a contrast pattern including cells arranged in a grid form; the information transmission system, wherein the surface of the body of the first aircraft is painted in a pattern, and the display is configured to display the secret code in such a manner that the secret code is identified as a part of the pattern when viewed from a long distance; and lastly, the claimed information transmission system, wherein the decoder is configured to detect the image region including the secret code from the image on a basis of a detection marker appearing in the image, the detection marker comprising one or both of an outline of the body of the first aircraft and an outline of an object fixed to the body of the first aircraft. The above limitations are not disclosed in prior art and moreover, one of ordinary skill in the art would not have been motivated to come to the claimed invention.
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached PTO form 892 Reference Cited.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
August 3, 2022